UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07917 Wilshire Variable Insurance Trust (Exact name of registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Jamie B. Ohl, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. SEMI-ANNUAL REPORT (Unaudited) Equity Fund Balanced Fund Income Fund Small Cap Growth Fund International Equity Fund Socially Responsible Fund June 30, 2011 Table of Contents Shareholder Letter 2 Fund Commentaries 3 Disclosure of Fund Expenses 15 Schedules of Investments 17 Statements of Assets and Liabilities 47 Statements of Operations 48 Statements of Changes in Net Assets 49 Financial Highlights 51 Notes to the Financial Statements 57 Additional Fund Information 67 Shares of the Equity Fund, Balanced Fund, Income Fund, Small Cap Growth Fund, International Equity Fund and Socially Responsible Fund are sold only as the underlying investment for variable annuity contracts issued by insurance companies. This report is authorized for use in connection with any offering of a Fund’s shares only if accompanied or preceded by the Fund’s current prospectus. Shares of the Wilshire Variable Insurance Trust are distributed by SEI Investments Distribution Co. Dear Wilshire Variable Insurance Trust Shareholder: We are pleased to present this first half report to all shareholders of the Wilshire Variable Insurance Trust. This report covers the period from January 1, 2011 to June 30, 2011, for the Equity, Balanced, Income, Small Cap Growth, International Equity, and Socially Responsible Funds (the “Funds). MARKET ENVIRONMENT Despite a volatile second quarter, equity markets posted positive first half returns. Robust corporate earnings and confidence regarding the strength of the economy boosted stock prices in the first quarter, with the S&P 500 Index rising 5.9%. The tone during the second quarter, however, was more muted: concerns regarding inflation, a global economic slowdown, and debt woes both at home and in the euro zone tested investors’ appetite for risk, leaving the S&P 500 Index relatively flat. Growth stocks moderately outperformed value stocks on a year-to-date basis, with the Russell 1000 Growth Index and Russell 1000 Value Index returning 6.83% and 5.91%, respectively. The defensive Health Care, Utilities, and Consumer Staples sectors were the strongest performers, while the Financials sector had the worst performance. The Wilshire 5000 Index was up 5.8% for the year-to-date ended June 31, 2011. Despite corporations showing strong balance sheets and positive earnings, data showed that the U.S. economy was losing momentum, with annualized GDP growth of just 0.2% and 1.3% in the first and second quarters, respectively, while unemployment remained stubbornly high at 9.2%. Fixed income markets gained during the first half, with the Barclays Capital U.S. Aggregate Index returning 2.72%. Despite a negative outlook toward and potential downgrade of U.S. debt by Standard & Poor’s and other rating agencies, the near failure of the U.S. Congress to raise the debt ceiling in time to pay its financial obligations, and the expiration of QE2, investors flocked to U.S. Treasuries as one of the few safe havens, with the yield on the 10-year Treasury at one point declining below 3% before ending the half at 3.18%. International equity markets delivered a positive 4.98% return, as measured by the MSCI EAFE Index. Fears regarding a Greek default were allayed once Prime Minister George Papandreou survived a vote of confidence and managed to pass through a €28 billion austerity package. Despite a strong rally in late June, Emerging Market equities declined 1% in the second quarter amid concerns regarding inflation, monetary tightening, and slowing global growth. Asian markets were mostly mixed, with China declining 2% due to tightened monetary policy and South Korea eking out a 1% gain after greater than expected profits from domestic automakers. FUND PERFORMANCE REVIEW Given the heightened levels of macroeconomic and political uncertainty both in the U.S. and abroad, the first six months of the year has proved to be particularly challenging for active managers and the Funds. The Socially Responsible Fund lagged its benchmark by 2.86%, while the Equity Fund and International Equity Fund underperformed their respective benchmarks by 1.43% and 1.11%, respectively. Meanwhile, the Small Cap Growth Fund, Income Fund, and Balanced Fund were able to outperform their respective benchmarks, adding 1.69%, 0.40%, and 0.13%, respectively. While we are disappointed by the performance of the Funds over the first half of the year, we are encouraged by the activities of our sub-advisers and remain confident in their disciplined investment approaches. As always, we sincerely appreciate your continued support and confidence in Wilshire Associates. Sincerely, Jamie B. Ohl President 2 Wilshire Variable Insurance Trust Equity Fund Commentary EQUITY FUND Average Annual Total Return Six Months Ended 06/30/11* 4.59% One Year Ended 06/30/11 28.96% Five Years Ended 06/30/11 (0.06)% Ten Years Ended 06/30/11 1.78% S&P 500 INDEX(1) Average Annual Total Return Six Months Ended 06/30/11* 6.02% One Year Ended 06/30/11 30.69% Five Years Ended 06/30/11 2.94% Ten Years Ended 06/30/11 2.72% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1) The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2011, there were no waivers. 3 Wilshire Variable Insurance Trust Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2011) The first half of 2011 saw the U.S. stock market post another strong return as the S&P 500 Index rose 6.0%. However the Index’s climb to 1320 at the end of the period was a bumpy one. The first half of 2011 can be viewed as two distinct environments, with investor optimism in the first quarter and caution in the second. Despite several macroeconomic developments in the first quarter, from the Arab Spring and commodity inflation to the Japanese Tsunami, investors remained resilient and focused on positive corporate earnings and increased confidence in the U.S. economic expansion. In the midst of the second quarter, however, global markets sold-off after debt woes both in the U.S and in Europe tested investors’ appetite for risk. It was only after Greece passed its austerity measures that markets rebounded and the S&P 500 ended the quarter in positive territory. Small cap stocks posted strong gains for the six month period as well, with the Russell 2000 Index posting a 6.2% gain, slightly edging out large cap stocks. Both growth and value styles performed well, with value stocks modestly trailing their growth counterparts. All sectors, with the exception of Financials (-3.1%), were positive year to date – Health Care (13.9%), Energy (11.5%), and Utilities (9.1%) posted the strongest returns, while Materials (3.6%), Technology (2.1%), and Financials (-3.1%) sectors logged the worst returns. The Equity Fund returned 4.59% for the first six months of 2011, underperforming the benchmark (the S&P 500 Index) return of 6.02% by 1.43%. The Fund benefited from strong stock selection in Health Care, but this contribution was offset by poor security selection in several sectors, most notably in Consumer Discretionary and Energy. Sector allocation only had a marginal effect on performance with no material impact. While we are disappointed with the Fund’s underperformance, we believe the Fund is well positioned going into the second half of 2011 as the market deals with ongoing macroeconomic and geopolitical uncertainties. * Based on percent of the Fund’s total investments in securities and affiliated funds, at value. 4 Wilshire Variable Insurance Trust Balanced Fund Commentary BALANCED FUND Average Annual Total Return Six Months Ended 06/30/11* 4.69% One Year Ended 06/30/11 18.95% Five Years Ended 06/30/11 2.59% Ten Years Ended 06/30/11 3.65% STOCK/BOND INDEX(1) Average Annual Total Return Six Months Ended 06/30/11* 4.56% One Year Ended 06/30/11 18.21% Five Years Ended 06/30/11 4.59% Ten Years Ended 06/30/11 4.18% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)Stock/Bond Index: Prior to October 1, 2009, the Stock/Bond Index is a blend of 60% S&P 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index. Effective October 1, 2009, the Stock/Bond Index is a blend of 55% S&P 500 Index and 45% Barclays Capital U.S. Aggregate Bond Index. The S&P 500 Index is an unmanaged index consisting of 500 stocks. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2011, there were no waivers. 5 Wilshire Variable Insurance Trust Balanced Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2011) The first half of 2011 saw the U.S. stock market post another strong return as the S&P 500 Index rose 6.0%. However the Index’s climb to 1320 at the end of the period was a bumpy one. The first half of 2011 can be viewed as two distinct environments, with investor optimism in the first quarter and caution in the second. Despite several macroeconomic developments in the first quarter, from the Arab Spring and commodity inflation to the Japanese Tsunami, investors remained resilient and focused on positive corporate earnings and increased confidence in the U.S. economic expansion. In the midst of the second quarter, however, global markets sold-off after debt woes both in the U.S and in Europe tested investors’ appetite for risk. It was only after Greece passed its austerity measures that markets rebounded and the S&P 500 ended the quarter in positive territory. Foreign stock markets also posted strong returns as the MSCI EAFE Index rose 5.0% in US dollar terms. However, returns were driven primarily by appreciation against the US dollar – In local currency terms the index was flat, up just 0.2%. Among the best performing countries were France and Germany in Europe, returning 16.4% and 15.1%. Emerging Markets have been relatively muted for the year to date period, with the MSCI Emerging Markets Index returning 0.88% in US dollar terms and -2.04% in local currency terms. After a positive start for the year, Emerging Markets slid during the second quarter amid concerns regarding inflation and the policy response of monetary tightening in an attempt to moderate economic growth. The Balanced Fund returned 4.69% for the first six months of 2011, outperforming the custom benchmark return of 4.56% by 0.13%. The fund benefitted from positive stock selection in Health Care, offset partially by poor stock selection in Energy. Within the fixed income side, the Fund benefited from its exposure to Non-Agency mortgage-backed securities (MBS). We are pleased with the Fund’s outperformance for the year-to-date period and believe the Fund is well positioned going into the second half of 2011 as the market deals with ongoing macroeconomic and geopolitical uncertainties. * Based on percent of the Fund’s total investments in affiliated funds, at value. 6 Wilshire Variable Insurance Trust Income Fund Commentary INCOME FUND Average Annual Total Return Six Months Ended 06/30/11* 3.12% One Year Ended 06/30/11 5.96% Five Years Ended 06/30/11 5.41% Ten Years Ended 06/30/11 5.44% BARCLAYS CAPITAL U.S. AGGREGATE BOND INDEX(1) Average Annual Total Return Six Months Ended 06/30/11* 2.72% One Year Ended 06/30/11 3.90% Five Years Ended 06/30/11 6.52% Ten Years Ended 06/30/11 5.74% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2011, there were no waivers. 7 Wilshire Variable Insurance Trust Income Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2011) Fixed income markets also performed well in the first half, with investment grade U.S. bonds (the Barclays Capital U.S. Aggregate Bond Index) returning 2.7%. High yield outperformed their higher quality counterpart, with the Bank of America Merrill Lynch High Yield Master II Index returning 4.9%. The Income Fund returned 3.12% for the first six months of 2011, outperforming the benchmark (the Barclays Capital U.S. Aggregate Bond Index) return of 2.72% by 0.40%. The Fund benefited from its exposure to Non-Agency Mortgage-Backed Securities as well as from its exposures in both Investment Grade and Non-Investment Grade Credit. We are pleased with the Fund’s outperformance for the year-to-date period and believe the Fund is well positioned going into the second half of 2011 as the market deals with ongoing macroeconomic and geopolitical uncertainties. * Based on percent of the Fund’s total investments in securities, at value. 8 Wilshire Variable Insurance Trust Small Cap Growth Fund Commentary SMALL CAP GROWTH FUND Average Annual Total Return Six Months Ended 06/30/11* 10.28% One Year Ended 06/30/11 44.11% Five Years Ended 06/30/11 2.94% Ten Years Ended 06/30/11 1.13% RUSSELL 2(1) Average Annual Total Return Six Months Ended 06/30/11* 8.59% One Year Ended 06/30/11 43.50% Five Years Ended 06/30/11 5.79% Ten Years Ended 06/30/11 4.63% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The Russell 2000 Growth Index is an unmanaged index comprised of the Russell 2000 Growth securities with a greater-than-average growth orientation. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2011, fees totaling 0.22% of average net assets were waived. 9 Wilshire Variable Insurance Trust Small Cap Growth Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2011) The first half of 2011 saw the U.S. stock market post another strong return as the S&P 500 Index rose 6.0%. However the Index’s climb to 1320 at the end of the period was a bumpy one. The first half of 2011 can be viewed as two distinct environments, with investor optimism in the first quarter and caution in the second. Despite several macroeconomic developments in the first quarter, from the Arab Spring and commodity inflation to the Japanese Tsunami, investors remained resilient and focused on positive corporate earnings and increased confidence in the U.S. economic expansion. In the midst of the second quarter, however, global markets sold-off after debt woes both in the U.S and in Europe tested investors’ appetite for risk. It was only after Greece passed its austerity measures that markets rebounded and the S&P 500 ended the quarter in positive territory. Small cap stocks posted strong gains for the six month period as well, with the Russell 2000 Index posting a 6.2% gain, slightly edging out large cap stocks. Both growth and value styles performed well, with value stocks modestly trailing their growth counterparts. All sectors, with the exception of Financials (-3.1%), were positive year to date – Health Care (13.9%), Energy (11.5%), and Utilities (9.1%) posted the strongest returns, while Materials (3.6%), Technology (2.1%), and Financials (-3.1%) sectors logged the worst returns. The Small Cap Growth Fund returned 10.28% for the first six months of 2011, outperforming the benchmark (the Russell 2000 Growth Index) return of 8.59% by 1.69%. The Fund benefited from overall strong stock selection, primarily in Consumer Discretionary, Health Care, and Industrials. The Fund had poor security selection in Information Technology, though the effect was not material in the Fund’s overall positive performance. We are pleased with the Fund’s outperformance for the year-to-date period and believe the Fund is well positioned going into the second half of 2011 as the market deals with ongoing macroeconomic and geopolitical uncertainties. * Based on percent of the Fund’s total investments in securities, at value. 10 Wilshire Variable Insurance Trust International Equity Fund Commentary INTERNATIONAL EQUITY FUND Average Annual Total Return Six Months Ended 06/30/11* 3.87% One Year Ended 06/30/11 29.13% Five Years Ended 06/30/11 0.88% Ten Years Ended 06/30/11 2.43% MSCI EAFE INDEX(1) Average Annual Total Return Six Months Ended 06/30/11* 4.98% One Year Ended 06/30/11 30.36% Five Years Ended 06/30/11 1.48% Ten Years Ended 06/30/11 5.66% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the six months ended June 30, 2011, fees totaling 0.20% of average net assets were waived. 11 Wilshire Variable Insurance Trust International Equity Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2011) The first half of 2011 saw the foreign stock market post another strong return as the MSCI EAFE Index rose 5.0% in US dollar terms. However, returns were driven primarily by appreciation against the US dollar – In local currency terms the index was flat, up just 0.2%. Among the best performing countries were France and Germany in Europe, returning 16.4% and 15.1%, respectively. Emerging Markets have been relatively muted for the year to date period, with the MSCI Emerging Markets Index returning 0.88% in US dollar terms and -2.04% in local currency terms. After a positive start for the year, Emerging Markets slid during the second quarter amid concerns regarding inflation and the policy response of monetary tightening in an attempt to moderate economic growth. The International Equity Fund returned 3.87% for the first six months of 2011, underperforming the benchmark (the MSCI EAFE Index) return of 4.98% by 1.11%. Underperformance was primarily due to overall poor sector allocation, primarily an underweight to Healthcare and an overweight to Information Technology. While we are disappointed with the Fund’s performance, we believe the Fund is well positioned going into the second half of 2011 as the market deals with ongoing macroeconomic and geopolitical uncertainties. * Based on percent of the Fund’s total investments in securities, at value. 12 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary SOCIALLY RESPONSIBLE FUND Average Annual Total Return Six Months Ended 06/30/11* 3.16% One Year Ended 06/30/11 24.36% Five Years Ended 06/30/11 (1.68)% Ten Years Ended 06/30/11 2.36% S&P 500 INDEX(1) Average Annual Total Return Six Months Ended 06/30/11* 6.02% One Year Ended 06/30/11 30.69% Five Years Ended 06/30/11 2.94% Ten Years Ended 06/30/11 2.72% * Not annualized. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. Recent performance can be found at your particular insurance company. (1)The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods since inception, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns since inception would have been lower. For the six months ended June 30, 2011, there were no waivers. 13 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of June 30, 2011) The first half of 2011 saw the U.S. stock market post another strong return as the S&P 500 Index rose 6.0%. However the Index’s climb to 1320 at the end of the period was a bumpy one. The first half of 2011 can be viewed as two distinct environments, with investor optimism in the first quarter and caution in the second. Despite several macroeconomic developments in the first quarter, from the Arab Spring and commodity inflation to the Japanese Tsunami, investors remained resilient and focused on positive corporate earnings and increased confidence in the U.S. economic expansion. In the midst of the second quarter, however, global markets sold-off after debt woes both in the U.S and in Europe tested investors’ appetite for risk. It was only after Greece passed its austerity measures that markets rebounded and the S&P 500 ended the quarter in positive territory. Small cap stocks posted strong gains for the six month period as well, with the Russell 2000 Index posting a 6.2% gain, slightly edging out large cap stocks. Both growth and value styles performed well, with value stocks modestly trailing their growth counterparts. All sectors, with the exception of Financials (-3.1%), were positive year to date – Health Care (13.9%), Energy (11.5%), and Utilities (9.1%) posted the strongest returns, while Materials (3.6%), Technology (2.1%), and Financials (-3.1%) sectors logged the worst returns. The Socially Responsible Fund returned 3.16% for the first six months of 2011, underperforming the benchmark (the S&P 500 Index) return of 6.02% by 2.86%. The Fund benefited modestly from stock selection in Financials and Materials, but these contributions were more than offset by poor security selection in Consumer Discretionary, Energy, and Health Care. Underweights to Energy and Health Care, the two best performing sectors over the period, also detracted from performance. While we are disappointed with the Fund’s performance, we believe the Fund is well positioned going into the second half of 2011 and should benefit as the market deals with ongoing macroeconomic and geopolitical uncertainties. * Based on percent of the Fund’s total investments in securities, at value. 14 Wilshire Variable Insurance Trust Disclosure of Fund Expenses For the Six Months Ended June 30, 2011 (Unaudited) All mutual funds have operating expenses. As a shareholder of a mutual fund, you incur ongoing costs, which include costs for investment advisory, administrative services, distribution and/or shareholder services and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing fees (in dollars) of investing in your Fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your Fund’s costs in two ways: Actual Fund Return: This section helps you to estimate the actual expenses, after any applicable fee waivers, that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return for the period, the “Expense Ratio” column shows the period’s annualized expense ratio, and the “Expenses Paid During Period” column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund at the beginning of the period. You may use the information here, together with your account value, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your Fund in the first line under the heading entitled “Expenses Paid During Period.” Hypothetical 5% Return: This section is intended to help you compare your Fund’s costs with those of other mutual funds. The “Ending Account Value” shown is derived from hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return. It assumes that the Fund had an annual return of 5% before expenses, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. This example is useful in making comparisons to other mutual funds because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on an assumed 5% annual return. You can assess your Fund’s ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs such as sales charges (loads), redemption fees, or exchange fees. Wilshire Variable Insurance Trust has no such charges or fees, but they may be present in other funds to which you compare this data. Therefore, the hypothetical portions of the table are useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. 15 Wilshire Variable Insurance Trust Disclosure of Fund Expenses - (Continued) For the Six Months Ended June 30, 2011 (Unaudited) Beginning Account Value 01/01/11 Ending Account Value 06/30/11 Expense Ratio(1) Expenses Paid During Period 01/01/11-06/30/11(2)(3) Equity Fund(4) Actual Fund Return 0.84% Hypothetical 5% Return 0.84% Balanced Fund(4) Actual Fund Return 0.16% Hypothetical 5% Return 0.16% Income Fund Actual Fund Return 1.04% Hypothetical 5% Return 1.04% Small Cap Growth Fund Actual Fund Return 1.47% Hypothetical 5% Return 1.47% International Equity Fund Actual Fund Return 1.54% Hypothetical 5% Return 1.54% Socially Responsible Fund Actual Fund Return 1.30% Hypothetical 5% Return 1.30% Annualized, based on the Fund’s most recent fiscal half-year expenses. Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the period, then divided by 365. Expenses shown do not include annuity contract fees. The expense ratio does not include the expenses of the underlying funds. 16 Wilshire Variable Insurance Trust Equity Fund Schedule of Investments June 30, 2011 (Unaudited) Shares Value COMMON STOCK — 54.2% Consumer Discretionary — 6.3% Advance Auto Parts, Inc. $ Amazon.com, Inc. † American Eagle Outfitters, Inc. Apollo Group, Inc., Class A † AutoZone, Inc. † Bed Bath & Beyond, Inc. † Big Lots, Inc. † Cablevision Systems Corp., Class A CBS Corp., Class B Chico's FAS, Inc. Comcast Corp. Special, Class A Darden Restaurants, Inc. DeVry, Inc. Dick's Sporting Goods, Inc. † DIRECTV, Class A † DR Horton, Inc. Expedia, Inc. Foot Locker, Inc. Ford Motor Co. † GameStop Corp., Class A † Gannett Co., Inc. Gap, Inc. (The) Goodyear Tire & Rubber Co. (The) † H&R Block, Inc. Harley-Davidson, Inc. Home Depot, Inc. (The) Interpublic Group of Cos., Inc. (The) Johnson Controls, Inc. Kohl's Corp. Leggett & Platt, Inc. Lowe's Cos., Inc. Ltd. Brands, Inc. Macy's, Inc. Marriott International, Inc., Class A McDonald's Corp. McGraw-Hill Cos., Inc. (The) Nordstrom, Inc. Omnicom Group, Inc. O'Reilly Automotive, Inc. † PetSmart, Inc. Polaris Industries, Inc. Pulte Group, Inc. † 7 Ross Stores, Inc. Service Corp. International Sotheby's Staples, Inc. Target Corp. Time Warner Cable, Inc., Class A TJX Cos., Inc. Toll Brothers, Inc. † VF Corp. Walt Disney Co. (The) Washington Post Co. (The), Class B Whirlpool Corp. Williams-Sonoma, Inc. Wynn Resorts, Ltd. Yum! Brands, Inc. 356,574 13,222,059 Consumer Staples — 5.8% Anheuser-Busch InBev NV ADR 54 Church & Dwight Co., Inc. Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. ConAgra Foods, Inc. Shares Value Consumer Staples (continued) Constellation Brands, Inc., Class A † $ Costco Wholesale Corp. CVS Caremark Corp. Dean Foods Co. † Dr. Pepper Snapple Group, Inc. HJ Heinz Co. Hormel Foods Corp. Kimberly-Clark Corp. Kraft Foods, Inc., Class A Kroger Co. (The) Lorillard, Inc. Nestle SA ADR PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. (The) Safeway, Inc. Sara Lee Corp. Smithfield Foods, Inc. † SUPERVALU, Inc. Tyson Foods, Inc., Class A Walgreen Co. Wal-Mart Stores, Inc. 1,120,085 12,160,660 Energy — 7.3% Anadarko Petroleum Corp. Apache Corp. Arch Coal, Inc. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc. † Exxon Mobil Corp. Frontier Oil Corp. Halliburton Co. Helmerich & Payne, Inc. Hess Corp. Marathon Oil Corp. Murphy Oil Corp. Nabors Industries, Ltd. † Noble Corp. 27 Noble Energy, Inc. Occidental Petroleum Corp. Oceaneering International, Inc. Patterson-UTI Energy, Inc. Rowan Cos., Inc. † Schlumberger, Ltd. Sunoco, Inc. Superior Energy Services, Inc. † Tesoro Corp. † Valero Energy Corp. Williams Cos., Inc. (The) 242,665 15,231,391 Financials — 7.0% ACE, Ltd. Aflac, Inc. American Express Co. Ameriprise Financial, Inc. Bank of America Corp. Bank of New York Mellon Corp. (The) Berkshire Hathaway, Inc., Class B † Capital One Financial Corp. CB Richard Ellis Group, Inc., Class A † Charles Schwab Corp. (The) Chubb Corp. See Notes to Financial Statements. 17 Wilshire Variable Insurance Trust Equity Fund Schedule of Investments - (Continued) June 30, 2011 (Unaudited) Shares Value Financials (continued) Citigroup, Inc. $ Discover Financial Services 29 Everest Re Group, Ltd. Fidelity National Financial, Inc., Class A Goldman Sachs Group, Inc. (The) Hartford Financial Services Group, Inc. Jones Lang LaSalle, Inc. JPMorgan Chase & Co. KeyCorp Leucadia National Corp. MetLife, Inc. Morgan Stanley NASDAQ OMX Group, Inc. (The) † Northern Trust Corp. Principal Financial Group, Inc. Raymond James Financial, Inc. Reinsurance Group of America, Inc., Class A State Street Corp. Travelers Cos., Inc. (The) Unum Group Visa, Inc., Class A Wells Fargo & Co. Zions Bancorporation 69,005 14,626,523 Health Care — 7.2% Abbott Laboratories Aetna, Inc. AmerisourceBergen Corp., Class A Amgen, Inc. † Baxter International, Inc. Becton Dickinson and Co. Biogen Idec, Inc. † Boston Scientific Corp. † C.R. Bard, Inc. Cardinal Health, Inc. CareFusion Corp. † Cephalon, Inc. † CIGNA Corp. Cooper Cos., Inc. (The) Covance, Inc. † Coventry Health Care, Inc. † Covidien PLC DaVita, Inc. † Eli Lilly & Co. Express Scripts, Inc., Class A † Forest Laboratories, Inc. † Gilead Sciences, Inc. † HCA Holdings, Inc. † Health Management Associates, Inc., Class A † Health Net, Inc. † Humana, Inc. Johnson & Johnson Kinetic Concepts, Inc. † Lincare Holdings, Inc. McKesson Corp. Medco Health Solutions, Inc. † Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Pharmaceutical Product Development, Inc. Quest Diagnostics, Inc. St. Jude Medical, Inc. Shares Value Health Care (continued) UnitedHealth Group, Inc. $ Vertex Pharmaceuticals, Inc. † WellPoint, Inc. Zimmer Holdings, Inc. † 409,473 15,164,844 Industrials — 5.9% 3M Co. ABB, Ltd. ADR AGCO Corp. † Boeing Co. (The) Caterpillar, Inc. CSX Corp. Dover Corp. Emerson Electric Co. FedEx Corp. Fluor Corp. General Dynamics Corp. General Electric Co. Honeywell International, Inc. Hubbell, Inc., Class B Ingersoll-Rand PLC Iron Mountain, Inc. ITT Corp. JB Hunt Transport Services, Inc. KBR, Inc. Kirby Corp. † L-3 Communications Holdings, Inc., Class 3 Lockheed Martin Corp. Masco Corp. Norfolk Southern Corp. Northrop Grumman Corp. Oshkosh Corp. † PACCAR, Inc. Pitney Bowes, Inc. RR Donnelley & Sons Co. Ryder System, Inc. Southwest Airlines Co. Textron, Inc. Thomas & Betts Corp. † Towers Watson & Co., Class A Tyco International, Ltd. Union Pacific Corp. United Parcel Service, Inc., Class B United Technologies Corp. Waste Management, Inc. WW Grainger, Inc. 100,948 12,251,662 Information Technology — 10.5% Accenture PLC, Class A Advanced Micro Devices, Inc. † Alliance Data Systems Corp. † Analog Devices, Inc. Apple, Inc. † Applied Materials, Inc. Autodesk, Inc. † 75 Automatic Data Processing, Inc. 42 BMC Software, Inc. † Broadridge Financial Solutions, Inc. CA, Inc. Cadence Design Systems, Inc. † Cisco Systems, Inc. Computer Sciences Corp. Dell, Inc. † eBay, Inc. † See Notes to Financial Statements. 18 Wilshire Variable Insurance Trust Equity Fund Schedule of Investments - (Continued) June 30, 2011 (Unaudited) Shares Value Information Technology (continued) Fidelity National Information Services, Inc. $ Fiserv, Inc. † Freescale Semiconductor Holdings 1, Ltd. † Global Payments, Inc. Google, Inc., Class A † Harris Corp. Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Intuit, Inc. † Jabil Circuit, Inc. Lam Research Corp. † Lexmark International, Inc., Class A † LSI Corp. † Micron Technology, Inc. † MICROS Systems, Inc. † Microsoft Corp. Motorola Mobility Holdings, Inc. † Motorola Solutions, Inc. † National Semiconductor Corp. NetApp, Inc. † Novellus Systems, Inc. † NVIDIA Corp. † Oracle Corp. Paychex, Inc. QUALCOMM, Inc. SAIC, Inc. † SanDisk Corp. † Symantec Corp. † Synopsys, Inc. † Tellabs, Inc. Teradyne, Inc. † Texas Instruments, Inc. Total System Services, Inc. Vishay Intertechnology, Inc. † Western Digital Corp. † Western Union Co. (The) 331,216 21,937,337 Materials — 1.9% Cabot Corp. CF Industries Holdings, Inc. Cliffs Natural Resources, Inc. Domtar Corp. Eastman Chemical Co. Ecolab, Inc. EI du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. International Paper Co. Monsanto Co. Nucor Corp. PPG Industries, Inc. Rock-Tenn Co., Class A 15,722 4,028,684 Telecommunication Services — 1.8% American Tower Corp., Class A † AT&T, Inc. CenturyLink, Inc. MetroPCS Communications, Inc. † Sprint Nextel Corp. † Telephone & Data Systems, Inc. Verizon Communications, Inc. 1,144,637 3,718,377 Shares Value Utilities — 0.5% AES Corp. (The) † $ Alliant Energy Corp. Ameren Corp. Atmos Energy Corp. CMS Energy Corp. Consolidated Edison, Inc. DTE Energy Co. Edison International Integrys Energy Group, Inc. Nicor, Inc. NV Energy, Inc. OGE Energy Corp. Pinnacle West Capital Corp. Progress Energy, Inc. Questar Corp. TECO Energy, Inc. UGI Corp. 11,002 1,120,419 Total Common Stock (Cost $102,135,231) 113,461,956 INVESTMENT IN UNDERLYING FUND — 44.8% Wilshire Large Cap Core Plus Fund, Institutional Class* (Cost $78,087,213) 93,743,910 EXCHANGE-TRADED FUND — 0.6% SPDR S&P rust (Cost $1,137,129) 1,153,682 SHORT-TERM INVESTMENT — 0.4% Northern Trust Institutional Government Select Portfolio, 0.10% (a) (Cost $767,117) 767,117 Total Investments — 100.0% (Cost $182,126,690) Other Assets & Liabilities, Net — 0.0% 57,477 NET ASSETS — 100.0% $
